DOWDELL, J.
The demurrer to the indictment is nowhere set out in the record. We cannot, therefore, consider the action of the trial-court in overruling it. For aught that we can tell, the demurrer was general. — McQueen v. State, 138 Ala. 63, 35 South. 39.
There was evidence from which the jury were authorized to infer the existence of a conspiracy. Charges 6, 20, 21, and 22, requested by the defendant, and which were refused, ignored this phase of the evidence, and were therefore properly refused. — Bowen v. State, 140 Ala. 65, 37 South. 233.
On the conditions hypothesized in charges 12 and 13, requested by the defendant, the jury would have been authorized to convict the defendant, instead of acquit him.
Charge 18 was argumentative, and properly refused. ■ — Walker v. State, 139 Ala. 56, 35 South. 1011.
Charge 19 is unintelligible.
*71An exception was taken to tlie oral charge of the court as a whole, and unless the charge as a whole is bad, which is not the case here, the exception is unavailing.
The evidence clearly warranted the argument of state’s counsel to the jury, which was objected to by defendant. — Buford v. State, 132 Ala. 6, 31 South. 714; Sankey v. State, 128 Ala. 51, 29 South. 578; Ex parte Bonner, 100 Ala. 114, 14 South. 648.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.